               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                           CRIMINAL NO. 3:19CR194-HTW

MATEO MAGDALENA PEDRO


                      Motion to Require Initial Appearance
                              in District of Arrest


      Comes now Defendant Mateo Magdalena Pedro and files this Motion to

Require Initial Appearance in District of Arrest. In support of this Motion, the

Defendant presents the following:

      On August 7, 2019, officers with United States Immigration and Customs

Enforcement (hereinafter “ICE”) administratively detained hundreds of purported

undocumented workers within the borders of the Southern District of Mississippi.

Defendant was one of the detainees. Thereafter, ICE transported the Defendant to

a holding facility in Jena, Louisiana.

      On August 15, 2019, the prosecution filed a Criminal Complaint against the

Defendant, and on August 20, 2019, a federal grand jury returned an Indictment

against the Defendant, and the Court issued a Warrant for the Defendant’s arrest.

The Defendant was still detained in Jena on the date the Court issued the Warrant.



                                         1
      On August 20, 2019, the date the Warrant was issued, the Defendant was

effectively detained in Jena, Louisiana, which is not within the boundaries of the

Southern District of Mississippi. This raises the question of where Defendant’s

initial appearance and arraignment should be conducted. Based on reliable

information, the undersigned believes that the Defendant will be transported from

Jena to the Northern Division of the Southern District of Mississippi, and that the

initial appearance / arraignment will be conducted in there. For the following

reason, the Defendant objects to having the initial appearance / arraignment in the

Southern District of Mississippi.

      Rule 5(c)(2) of the Federal Rules of Criminal Procedure is titled “Arrest in a

District Other Than Where the Offense Was Allegedly Committed.” This code

section states:

      If the defendant was arrested in a district other than where the offense was
      allegedly committed, the initial appearance must be:
      (A) in the district of arrest; or
      (B) in an adjacent district if:
      (i) the appearance can occur more promptly there; or
      (ii) the offense was allegedly committed there and the initial appearance will
      occur on the day of arrest.

Id.

      When the Arrest Warrant was issued, the Defendant was in custody in Jena,

Louisiana. Under Rule 5(c)(2)(A), the arraignment should occur in the district




                                          2
where Jena is located, unless the exceptions in Rule 5(c)(2)(B)(i) or (ii) are met.

There has been no showing that either of those exceptions apply.

      We note that the federal courthouse closest to Jena, Louisiana is in

Alexandria, Louisiana. Jena and Alexandria are about 38 miles apart, as the road

lies. Both Jena and Alexandria are within the boundaries of the Western District of

Louisiana.

      For all of these reasons, the Defendant moves the Court to require the initial

appearance / arraignment before a magistrate in the federal courthouse in

Alexandria, Louisiana.

      WHEREFORE, Defendant Mateo Magdalena Pedro respectfully asks this

Court to grant the Motion to Require Initial Appearance in District of Arrest.

      Respectfully submitted, this the 22nd day of August, 2019.

                                       Omodare B. Jupiter
                                       Omodare B. Jupiter (Miss. Bar # 102054)
                                       Federal Public Defender
                                       N. and S. Districts of Mississippi
                                       200 S. Lamar St., Suite 200 North
                                       Jackson, Mississippi 39201
                                       Telephone: (601)948-4284
                                       Facsimile: (601)948-5510
                                       Email: omodare_jupiter@fd.org

                                       Attorney for Defendant




                                          3
                          CERTIFICATE OF SERVICE

      I, Omodare B. Jupiter, certify that on August 22, 2019, this Motion was filed

with the Clerk of the United States District Court for the Southern District of

Mississippi, using the electronic case filing system, which in turn sent an electronic

copy of this Motion to all attorneys of record in this case.


                                        Omodare B. Jupiter
                                        Omodare B. Jupiter

                                        Attorney for Defendant




                                           4
